521 N.W.2d 643 (1994)
Sharon FERRIS, Plaintiff and Appellant,
v.
NORTH DAKOTA CENTENNIAL COMMISSION; State of North Dakota; Capitol Grounds Planning Commission; and Donald Mund as manager of the Capitol Grounds Facility for the Capitol Grounds Planning Commission, Defendants and Appellees.
Civ. No. 940022.
Supreme Court of North Dakota.
September 13, 1994.
Myer Shark (argued), of Myer Shark Law Office, Fargo, for plaintiff and appellant.
Randall J. Bakke (argued), Sp. Asst. Atty. Gen., Bismarck, for defendant and appellee North Dakota Centennial Commission.
Laurie J. Loveland (argued), Sol. Gen., Atty. General's Office, Bismarck, for defendants and appellees State of North Dakota, Capitol Grounds Planning Commission and Donald Mund.
Jeffrey White, Associate Gen. Counsel, Ass'n of Trial Lawyers of America, Washington, DC and David R. Bossart, of Conmy, Feste, Bossart, Hubbard & Corwin, Ltd., Fargo, for amicus curiae Association of Trial Lawyers of America. Brief filed.
LEVINE, Justice.
Sharon Ferris appeals from a summary judgment dismissing her tort action against the State of North Dakota, the North Dakota Centennial Commission, the Capitol Grounds Planning Commission, and Donald Mund, as manager of the Capitol Grounds Facility for the Capitol Grounds Planning Commission. We reverse and remand for further proceedings.
In Bulman v. Hulstrand Construction Co., 521 N.W.2d 632 (N.D.1994), we abolished the doctrine of sovereign immunity of the State from tort liability, and we applied our decision to the parties to that proceeding. We also apply Bulman to this contemporaneous case.
Accordingly, we reverse the summary judgment, and we remand for proceedings consistent with our decision in Bulman.
NEUMANN, SANDSTROM and MESCHKE, JJ., concur.
VANDE WALLE, Chief Justice, dissenting.
I adhere to my dissent in Bulman v. Hulstrand Construction Co., 521 N.W.2d 632 (N.D.1994). I would affirm the judgment of the district court.